FILED
                           NOT FOR PUBLICATION
                                                                            MAR 21 2017
                    UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No.   16-50064

              Plaintiff-Appellee,                D.C. No.
                                                 2:14-cr-00303-JAK-1
 v.

RUDOLPH EMMANUEL ENGLETON,                       MEMORANDUM*
Jr., a.k.a. C-Cat,

              Defendant-Appellant.


                    Appeal from the United States District Court
                       for the Central District of California
                    John A. Kronstadt, District Judge, Presiding

                           Submitted March 17, 2017**

Before:      HUG, FARRIS, and CANBY, Circuit Judges.

      Rudolph Emmanuel Engleton, Jr. appeals from the district court’s judgment

and challenges his 48-month sentence for being a felon in possession of a firearm

and ammunition, in violation of 18 U.S.C. § 922(g)(1). Pursuant to Anders v.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
California, 386 U.S. 738 (1967), Engleton’s counsel has filed a brief stating that

there are no grounds for relief, along with a motion to withdraw as counsel of

record. No pro se supplemental brief or answering brief has been filed.

      Our independent review of the record pursuant to Penson v. Ohio, 488 U.S.
75, 80 (1988), discloses no arguable grounds for relief on direct appeal.

      Counsel’s motion to withdraw is GRANTED.

      AFFIRMED.




                                          2